DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021, 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. 2004/0231956 (Applicant provided Prior Art).

Regarding claim 1, Adams discloses a coin handling apparatus (coin recycling machine 10), comprising: a storage to store a coin therein and feed out the stored coin therefrom [49] [FIG 10]; a first attachment (gravity feed hopper 93) to which a first container for transporting a coin between the coin handling apparatus and another apparatus is capable of (Note: “capable of in this light is functional language, however the limitation is disclosed by Adams) being attached [49] [FIG 10]; a second attachment (bag 40) [49][ FIG 10] to which a second container for transporting a coin between the coin handling apparatus and the another apparatus us capable of being attached of (Note: “capable of in this light is functional language, however the limitation is disclosed by Adams) [FIG 2, 10] [49]; a first route (route from #21[Wingdings font/0xE0]#94 [Wingdings font/0xE0]#93) to, when the first container is attached to the first attachment, guide the coin fed out from the storage unit to first container attached to the first attachment, wherein the coin guided by the first route is received in the attached first container [49][ FIG 10]; a second route (route #21 [Wingdings font/0xE0] #94 [Wingdings font/0xE0] #95 [Wingdings font/0xE0] #40 bag) to when the second container is attached to the second attachment, guide the coin fed out from the storage to the second container to the second attachment, wherein the coin guided by the second route is received in the attached second container [49] [FIG 10]; and switch (diverter 94) to switch destination of the coin fed out from the storage between the first route and the second route [FIG 10] [49].
Regarding claim 2, Adams discloses all of the limitations of claim 1. Adams further discloses the first route comprises a first chute to when the first container is attached to the first attachment, guide the coin fed out of the storage to the first container attached to the first attachment [FIG 10] [49]. 
Regarding claim 12, Adams discloses all of the limitations of claim 1. Adams discloses a the storage comprises a plurality of storage boxes (#46-49) [FIG 2] each storage box of the plurality of storage boxes respectively storing coins of a plurality of denominations different from each other storage boxes of the plurality of storage boxes and the switch (#94) is configured to switch the guide destination of the coin fed out of the storage such that coins of an arbitrary combination of denominations among a plurality of denominations are guided to the first route or the second route [FIG 2, 10].
Regarding claim 21, Adams discloses all of the limitations of claim 1. Adams discloses a drawer portion that is to be drawn from inside of the coin handling apparatus to a front side of the coin handling apparatus, wherein the first attachment and the second attachment are provided in the drawer (drawer 15), and the first container is capable of being attached to the first attachment when the second container (bag 40) is attached to the second attachment [FIG 2] [FIG 10].
Regarding claim 22, Adams discloses all of the limitations of claim 1. Adams discloses a the first attachment is provided on a rearward side from the second attachment in the drawer portion, and the second attachment is provided m a front-side portion of the drawer portion [FIG 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-7, 9-11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. 2004/0231956 (Applicant provided Prior Art) in view of Jones et al. 6,318,537.

Regarding claim 5, Adams discloses all of the limitations of claim 1. Adams further discloses a fixing member, having a first opening and a second opening, the first opening through which the coin fed out from the storage is capable of being discharged to the first route, the second opening through which the coin fed out from the storage is capable of being discharged to the second route [49][FIG 10]. However, fails to explicitly disclose a blocking member explicitly. 
Jones discloses a blocking member (diverters 46a-b) to block the second opening in a case where the coin fed out of the storage us guided to the first route, and to block the first opening in a case where the coin fed out of the storage is guided to the second route [FIG 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams in view of Jones as Jones discloses, “ For example, the host system may receive a signal from the currency processing machine indicating when one or more of the coin receptacles for a specific denomination are full and require an exchange with an empty coin receptacle.” [col 2, l. 50-67] Thus, allowing the system freedom to decide when to seal a bag allows for greater implementation of use (as the example given in Jones of a casino). 
Regarding claim 6, Adams in view of Jones discloses all of the limitations of claim 5. Adams further discloses the fixing member further comprises an attitude defining portion (queueing disc 22 arranged in a single file) to define an attitude of the coin such that the com moves parallel to a surface of the coin [34] [FIG 2-3].  Jones discloses the blocking member blocks the second opening or the first opening by moving in a direction intersecting the surface of the coin, the attitude of the coin being defined by the attitude defining portion [FIG 3]. 
Regarding claim 7, Adams in view of Jones discloses all of the limitations of claim 6. Jones further discloses the blocking member blocks the second opening or the first opening by turning around an axis of a rotating shaft [FIG 3].
Regarding claim 9, Adams discloses all of the limitations of claim 1. Adams discloses a first and second storage box (#46-49) [FIG 2].Adams fails to disclose a first switching mechanism, a second switching mechanism a switching controller. Jones discloses a first storage box and a second storage box (the plurality of hoppers) [FIG 1-4], and the switch comprises: a first switching mechanism (diverter 44) to switch a guide destination of a coin fed out from the first storage box to the first route or the second route [FIG 3]; a second switching mechanism (diverters 46a-b) to switch a guide destination of a coin fed out of the second storage box to the first route or the second route and a switching controller (controller) configured to switch the first switching mechanism and the second switching mechanism [FIG 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams in view of Jones as Jones discloses, “ For example, the host system may receive a signal from the currency processing machine indicating when one or more of the coin receptacles for a specific denomination are full and require an exchange with an empty coin receptacle.” [col 2, l. 50-67] Thus, allowing the system freedom to decide when to seal a bag allows for greater implementation of use (as the example given in Jones of a casino).
Regarding claim 10, Adams discloses all of the limitations of claim 1. Adams further discloses a first and second storage box (#46-49) [FIG 2]. Adams fails to disclose a first switching mechanism, a second switching mechanism a switching controller. Jones discloses a first switching mechanism (diverter 44) to switch a guide destination of a coin fed out from the first storage box to the first route or the second route [FIG 3]; a second switching mechanism (diverters 46a-b) to switch a guide destination of a coin fed out of the second storage box to the first route or the second route [FIG 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams in view of Jones as Jones discloses, “ For example, the host system may receive a signal from the currency processing machine indicating when one or more of the coin receptacles for a specific denomination are full and require an exchange with an empty coin receptacle.” [col 2, l. 50-67] Thus, allowing the system freedom to decide when to seal a bag allows for greater implementation of use (as the example given in Jones of a casino).
Regarding claim 11, Adams in view of Jones discloses all of the limitations of claim 10. Jones further discloses the limitations of claim 11 [FIG 3].
Regarding claim 18, Adams discloses all of the limitations of claim 1. Adams further discloses a drawer (drawer 15). However, fails to explicitly disclose a cassette. Jones discloses a cassette (security doors 122a-d) [FIG 8]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams in view of Jones as it is notoriously old and well known in the art to use cassette in coin apparatuses. 


Claims 3-4, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. 2004/0231956 (Applicant provided Prior Art) in view of Doi et al. 2014/0060997 (Applicant provided prior art).

Regarding claim 3, Adams discloses all of the limitations of claim 1. However, fails to disclose a transporter to transport the coins in a horizontal direction. Doi disclose a transporter to transport the coins in a horizontal direction [FIG 9a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams in view of Doi as it is well known in the art to transport coins in the horizontal direction. 
Regarding claim 4, Adams in view of Doi discloses all of the limitations of claim 3. Adams further discloses the second route further comprises a second chute to guide the coin fed out from the storage to the transporter [FIG 3].
Regarding claim 20, Adams in view of Doi discloses all of the limitations of claim 4. Adams further discloses the first chute comprises a pair of drawer chutes, and the second chute comprises a pair of plate-like members, a first one of which is provided between one of the drawer chutes and the transporter, and a second one of which is provided between the other of the drawer chutes and the transporter [FIG 2].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. 2004/0231956 (Applicant provided Prior Art) in view of Doi et al. 2014/0060997 (Applicant provided prior art), as applied to claims 3-4 and 20 above and in further view of Jones et al. 6318537 (Applicant provided prior art).

Regarding claim 19, Adams in view of Doi discloses all of the limitations of claim 3. However, neither explicitly discloses a transport belt. Jones discloses a conveyor system (410/412) [col. 19, l. 8-24]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Adams and Doi in view of James and it is notoriously old and well known in the art to use transport belts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887